DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-10 and 16-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,730,992. Although the claims at issue are not identical, they are not patentably distinct from each other because:  The claims of the referenced patent are drawn to an invention that is narrower in scope than the instantly claimed invention and is fully encompassed by the brad claims of the instant application.  Thus, the narrower species of the invention claimed in the referenced patent fully anticipates the instantly claimed invention. 
Claims 2-6, 8-9, 12-13, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,883,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the  referenced patent claim compositions comprising a polymer: (a) having shape memory properties and crosslinkable vinyl sites substantially regularly spaced from each  other and further claims a crosslinked compositions that is crosslinked via, for example, a thiol addition to vinyl groups, thus fully anticipating the instantly claimed compositions. 

Claims 2-6, 8-10, and  16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-1 of 10,494,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the  referenced patent claim a method of making polymeric articles form compositions comprising a polymer: (a) having shape memory properties and crosslinkable sites such as vinyl sites substantially regularly spaced from each  other and curing it via, for example, a thiol addition to vinyl groups, thus at least making the instantly claimed compositions clearly obvious.
Claims 2-10, 13, and  14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,540,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the  referenced patent claim a method of making polymeric articles form compositions comprising a polymer: (a) having shape memory properties and crosslinkable sites such as vinyl sites substantially regularly spaced from each  other and curing it via, for example, a thiol addition to vinyl groups, thus at least making the instantly claimed compositions clearly obvious.
Claim s 2-10, 13, and  14-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of 16/924819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced co-pending application is drawn to a method that necessarily comprises a polymer  having shape memory properties and crosslinkable vinyl sites substantially regularly spaced from each  other and further  comprises a thiol crosslinker, thus anticipating the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  3-7 and 17- 18, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The compositions containing a polymer with the claimed alkene crosslinkable sites of the polymer and a thiol crosslinker is not disclosed in the originally filed specification.  The very narrow disclosure of crosslinking polymers with thiol is limited to polymers having vinyl crosslinking sites and no  other crosslinkable sites. 
Claim 2 and 16 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling vinyl crosslinkable sites, does not reasonably provide enablement for any other crosslinkable sites that may be crosslinked with a thiol to produce shape memory thermosetting polymers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly 

Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determing whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of 

Applying these factors to claim 1, it is noted that the specification provides no direction or ANY working examples (cf. factors (f) and (g)) for any crosslinkable cites other than vinyl sites that may be crosslinked with thiol. Thus, the only portions of the specification that describe thiol addition to vinyl   are paragraphs [0010] and [0038] (with respect to the corresponding PGPub 2021/0070918) and these paragraphs only generically mention thiol addition to vinyl as a possible crosslinking chemistry. a possible cure chemistry.
Furthermore, in view of the breadth of claim 1 (cf. factor (a)) which encompasses innumerable possible crosslinking sites all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment of thiol crosslinked polymers that exhibit shape memory would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-6-21 and 1-20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ